              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1780 Page 1 of 56




                      1    ANTON HANDAL (Bar No. 113812)
                           Tony.Handal@gmlaw.com
                      2    GABRIEL HEDRICK (Bar No. 220649)
                      3    Gabriel.Hedrick@gmlaw.com
                           TODD LANGFORD (Bar No. 254517)
                      4    Todd.Lanford@gmlaw.com
                           GREENSPOON MARDER LLP
                      5    401 West A Street, Suite 1150
                           San Diego, California 92101
                      6    Tel: 619.544.6400
                           Fax: 619.696.0323
                      7
                           Attorneys for Plaintiff Unisone Strategic IP, Inc.
                      8

                      9
                    10
                                                UNITED STATES DISTRICT COURT
                    11
                                             SOUTHERN DISTRICT OF CALIFORNIA
                    12

                    13     UNISONE STRATEGIC IP, INC.                 Case No. 3:12-CV-1278-GMC-JMA
                    14                  Plaintiff,                    SECOND AMENDED
                                                                      COMPLAINT FOR PATENT
                    15           v.                                   INFRINGEMENT
                    16
                                                                      DEMAND FOR JURY TRIAL
                    17     LIFE TECHNOLOGIES
                           CORPORATION; and THERMO
                    18     FISHER SCIENTIFIC as Successor by
                    19     Acquisition
                    20
                                        Defendants.
                    21

                    22

                    23           Plaintiff, Unisone Strategic IP, INC (“Unisone” or “Plaintiff”), by and
                    24     through its undersigned counsel, complains and alleges against Defendant Life
                    25     Technologies Corporation (hereafter referred to as “Life Tech”) and Thermo Fisher
                    26     Scientific its successor by acquisition (hereafter “Thermo”) (hereafter, at times
                    27     cumulatively referred to as “Defendant”) as follows:
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -1-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1781 Page 2 of 56




                      1                                NATURE OF THE ACTION
                      2           1.     This is a civil action for infringement of a patent arising under the
                      3    laws of the United States relating to patents, 35 U.S.C. § 101, et seq., including,
                      4    without limitation, 35 U.S.C. §§ 271, 281. Plaintiff seeks a preliminary and
                      5    permanent injunction and monetary damages for patent infringement.
                      6                               JURISDICTION AND VENUE
                      7           2.     This court has subject matter jurisdiction over this case for patent
                      8    infringement under 28 U.S.C. §§ 1331 and 1338(a) and pursuant to the patent laws
                      9    of the United States of America, 35 U.S.C. § 101, et seq.
                    10            3.     Venue properly lies within the Southern District of California
                    11     pursuant to the provisions of 1400(b). On information and belief, Defendant
                    12     resides within the District and conducts substantial business directly and/or
                    13     through third parties or agents in this judicial district by selling and/or offering to
                    14     sell the infringing products and has a regular and established place of business.
                    15     Furthermore, Plaintiff has been harmed by Defendant’s conduct, business
                    16     transactions and sales in this district.
                    17            4.     This Court has personal jurisdiction over Defendant because, on
                    18     information and belief, Defendant transacts continuous and systematic business
                    19     within the State of California and the Southern District of California. In addition,
                    20     this Court has personal jurisdiction over the Defendant because, on information
                    21     and belief, Defendant resides within this judicial District through a pattern of
                    22     substantive and significant business.
                    23            5.     This lawsuit arises out of Defendant’s infringing activities, including,
                    24     without limitation, the making, using, selling and/or offering to sell infringing
                    25     products in the State of California and the Southern District of California. Finally,
                    26     this Court has personal jurisdiction over Defendant because, on information and
                    27     belief, Defendant has made, used, sold and/or offered for sale its infringing
                    28     products and placed such infringing products in the stream of interstate commerce
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                   -2-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1782 Page 3 of 56




                      1    with the expectation that such infringing products would be made, used, sold
                      2    and/or offered for sale within the State of California and the Southern District of
                      3    California.
                      4                                         PARTIES
                      5          6.      Plaintiff is a Delaware corporation with its headquarters and principal
                      6    place of business in Del Mar, San Diego, California.
                      7          7.      Upon information and belief, Defendant Life Tech (formerly
                      8    Invitrogen and Applied Biosystems) is a corporation organized and existing under
                      9    the laws of the State of Delaware, with its principal place of business located at
                    10     5791 Van Allen Way, Carlsbad, California 92008.
                    11           8.      Life Tech was acquired by Defendant Thermo Fisher Scientific
                    12     (“Thermo Fisher”) based in Waltham, Massachusetts in 2012. Thermo Fisher,
                    13     however, is the successor by acquisition of Life Tech’s business, assets and
                    14     property. Thermo Fisher continues to operate and conduct Life Tech’s business
                    15     and infringing activities in Carlsbad California and is named herein in that
                    16     capacity. Thermo Fisher and Life Tech will be referred to herein as “Defendant”
                    17     unless otherwise indicated.
                    18                                THE ACCUSED PRODUCTS
                    19           9.      The accused products for purposes of the asserted patents include but
                    20     are not limited to an inventory and fulfilment a Supply Center Management
                    21     Software (“SCMS”) system.
                    22           10.     The SCMS provides a web-based interface for product search,
                    23     selection, and checkout. A Supply Center is a secure inventory storage unit
                    24     (usually, if not always, refrigerated) located onsite at the premises of a Defendant’s
                    25     customer to enable authorized users to access products supplied by the Defendants
                    26     as they need them, quickly and efficiently. It also provides automated management
                    27

                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -3-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1783 Page 4 of 56




                      1    of on-site inventories and includes reporting features for cost center accounting1.
                      2          11.    The SCMS comes in different configurations and is typically
                      3    configured with a refrigerator that allows for the storage of inventory at a client’s
                      4    location. A typical client would be a life science research lab at a university or
                      5    biopharma company. For the researcher the SCMS is a device, system and process
                      6    that allows for easy product selection and checkout (Id.). For clients the SCMS is a
                      7    device, system and process that allows administrators to efficiently manage
                      8    inventory and track orders (Id.).
                      9          12.    The Defendant’s Premier Supply Center, shown below in Figure 1,
                    10     features: 1) the ability to secure, consigned stock; 2) automated restocking; 3)
                    11     touch screen user interface; 4) customized payment options; and 5) mobile device
                    12     functionality.
                    13
                                                               Figure 2: Premier Supply Center
                    14

                    15

                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24                      Figure 2: Express Supply Center
                    25

                    26

                    27     1
                            https://www.thermofisher.com/us/en/home/products-and-services/supply-
                    28
                           center/supply-center-management-system.html
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -4-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1784 Page 5 of 56




                      1

                      2           13.    The Defendant’s Express Supply Center, shown above in Figure 2
                      3    features: 1) a locking mechanism; 2) semi-automatic stocking; 3) touch screen
                      4    interface; 4) B2B enabled; 5) mobile device functionality.
                      5           14.    The SCMS provides real-time tracking, automatic ordering and
                      6    replenishment, cost and profit accounting, and manages inventory between
                      7    Defendant’s customers and suppliers.
                      8           15.    Plaintiff is informed and believes that authorized users may swipe-in
                      9    with an access badge, or via other means of identification to take what they need
                    10     and walk away. The SCMS Supply Center knows what products were removed and
                    11     sends an order confirmation for each transaction. Having easy access to
                    12     consumables such as media, enzymes, reagents, etc., enables clinicians, for
                    13     example, to speed turnaround times, providing key laboratory tests to physicians
                    14     faster, for better patient care.
                    15            16.    By way of example, information about and demonstration videos
                    16     showing how to use the SCMS Supply Centers are posted by Defendant on private
                    17     website(s), and/or other public websites.
                    18            17.    Further, the Defendant provides operating manuals, user guides,
                    19     instructional/informational videos on its website(s) that instruct customers and end-
                    20     users on how to acquire the Defendant’s SCMS Supply Center, and set it up in
                    21     conjunction with the Defendant’s servers.
                    22            18.    Among other things, the Defendant provides informational materials
                    23     that lay out, in step-by-step instructions, how to set up an apparatus or system that
                    24     infringes the asserted claims of the asserted patents.
                    25            19.    Life Tech’s customers, including the universities and companies
                    26     (hereafter “customers”) that own and operate research laboratories with onsite
                    27     Supply Centers, which comprise computerized refrigeration units. In many cases,
                    28     Life Tech installs the computerized refrigeration units for universities and
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                    -5-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1785 Page 6 of 56




                      1    customers. The products and supplies in the refrigeration units are labeled with bar
                      2    codes or radio frequency identification (“RFID”) tags, with Defendant’s direction,
                      3    knowledge and assistance that identify customer inventory information and
                      4    restocking parameters for the products stored in the units. Authorized users open
                      5    and access the refrigeration units using authorized access cards and/or login
                      6    credentials. When products or supplies reach or fall below predetermined levels, an
                      7    automatic reordering feature places an order to replenish the products. Life Tech’s
                      8    SCMS and Supply Centers detect inventory and provide and enable seamless
                      9    reordering and inventory replenishment functionality as inventory is removed and
                    10     consumed.
                    11           20.    Plaintiff believes and thereupon alleges that Defendant is aware that
                    12     its customers and end-users are using the accused products in an infringing manner
                    13     based on, among other things: 1) the discussions, questions, answers, and/or
                    14     comments posted on its websites, and/other other public websites where
                    15     Defendant’s authorized agents, customers and/or end-users discuss and disclose the
                    16     use of the accused products, a process which Defendant knows infringes upon
                    17     patent; and/or, 2) the fact that Defendant encourages its customers and end-users to
                    18     use the accused products in an infringing manner as set forth herein including but
                    19     not limited to offering every purchaser of a Defendant a free trial subscription to its
                    20     cloud-based services.
                    21                                THE ASSERTED PATENT
                    22           21.    On February 7, 2006, the United States Patent & Trademark Office
                    23     (“PTO”) duly and lawfully issued U.S. Patent No. 6,996,538, entitled “Inventory
                    24     Control System and Methods” (“the ‘538 patent” or “patent in suit”). Unisone is
                    25     the sole owner by assignment of the ‘538 patent, a copy of which is attached hereto
                    26     as Exhibit A.
                    27     ///
                    28     ///
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                  -6-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1786 Page 7 of 56




                      1                                       COUNT ONE
                      2                  DIRECT INFRINGEMENT OF THE ’538 PATENT
                      3                       (Infringement of U.S. Patent No. 6,996,538)
                      4          22.    Plaintiff re-alleges and incorporates by reference each of the
                      5    allegations set forth in paragraphs 1 through 21 above.
                      6          23.    Unisone is informed and believes that infringement as alleged herein
                      7    is willful because Life Tech and Thermo Fisher have had knowledge of the ‘538 at
                      8    least since the filing of the original complaint in this action on June 3, 2013, yet
                      9    neither Life Tech nor Thermo Fisher have desisted from making, selling and
                    10     offering for sale the SCMS Supply Center, nor have they altered or modified the
                    11     SCMS product offering in any way so as to avoid infringement.
                    12           24.     The accused products, alone or in combination with other products,
                    13     directly in violation of es35 U.S.C. 271(a) or alternatively under the doctrine of
                    14     equivalents practice each of the limitations of dependent claims 4, 6, 8, 9, 10, 11,
                    15     12, 15, 16, 17, 18, 21, 29, 30, 31, 39, 40, 42, 43, 46, 49, 57, 58, 60, 63, 66, 69, 77,
                    16     78, 86, 93 and 94 of the ‘538 as more fully set forth below.2 3
                    17           25.    Plaintiff is informed and believes, from information publicly
                    18     available, that Defendant’s SCMS includes a computer with one or more SQL
                    19     database(s) that store various data including the number and types the items of
                    20     inventory located at a customer’s location as taught by independent claims 1, 19,
                    21     32, 52, 67, and 81 as further described below. In particular the literature about the
                    22     SCMS suggests omni-channel integration, which indicates interconnected network
                    23     (or storage) accordingly through the Defendant’s advertised "[c]ustomized web
                    24     view and check-out"; "B2B enabled"; "Mobile friendly"; "automatic stocking"4.
                    25     2
                             https://www.youtube.com/watch?v=fpZVoOLJkic
                           3
                    26       https://www.thermofisher.com/us/en/home/products-and-services/supply-
                           center/support/premier-support.html
                    27     4
                             https://www.thermofisher.com/us/en/home/products-and-services/supply-
                           center/supply-center-options.html?icid=WB42347
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                  -7-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1787 Page 8 of 56




                      1            26.   Plaintiff is informed and believes that the Defendant uses computers
                      2    located at its own offices running proprietary and non-proprietary software that
                      3    may include a third-party ERP based on the fact that it is web-based. The databases
                      4    residing on such computers store information including but not limited to the cost
                      5    of products, the identities of manufacturer, distributor or supplier of products,
                      6    product codes or identifiers and the location and number of products at multiple
                      7    locations as taught by independent claims 1, 19, 32, 52, 67, and 81. Evidence
                      8    thereof is available on the Defendant’s website5 which provides that when
                      9    submitting an order, the client will have access to a catalogue of products offered
                    10     with associated cost information and product availability as shown in Figure 3
                    11     below
                    12             27.   As described above, the SCMS also allows for the setting of
                    13     inventory restocking thresholds that are designed by the customer through a Supply
                    14     Center Administrator Portal wherein a customer can set parameters for product
                    15     replenishment and restocking as taught by independent claims 1, 19, 32, 52, 67,
                    16     and 81. The SCMS also provides automated management of on-site inventories,
                    17     including reporting features for cost center accounting (Id.)
                    18             28.   When customers use the Defendant’s SCMS they are provided with
                    19     client software that resides on the client’s computers that interfaces with the
                    20     Defendant’s servers and databases. Through the client software, a customer is able
                    21     to set up users, permissions, and roles to their own personnel as taught by
                    22     independent claims 1, 19, 32, 52, 67, and 81. User permissions include but are not
                    23     limited to RFID, password identification, QR/Bar Code.6
                    24             29.   Client software also evaluates the status of inventory and applies the
                    25
                           5
                    26       https://www.thermofisher.com/us/en/home/products-and-services/supply-
                           center/support.html
                    27     6
                             https://supplychain.ucsf.edu/sites/supplychain.ucsf.edu/files/wysiwyg/LifeTech%
                           20SC%20guidelines%20Links%202.pdf
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -8-
       FAX: 619.696.0323
              Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1788 Page 9 of 56




                      1    aforementioned restocking parameters to among other things track and record the
                      2    number of items of inventory removed by authorized persons at the customer’s
                      3    location and manufacturer, supplier, or distributor’s location, and report such
                      4    information to the SCMS servers or ERP system as taught by independent claims
                      5    1, 19, 32, 52, 67, and 81.
                      6          30.    An RFID is used to access the Supply Center, which contains
                      7    registered inventory. The RFID used to access the Supply Center and inventory
                      8    removed therefrom is associated with RFID. Per the parameters set up by a
                      9    customer, the SCMS evaluates the levels of inventory against restocking
                    10     parameters and when the parameters require, the SCMS initiates product orders
                    11     and tracks the inventory throughout the process as taught by independent claims 1,
                    12     19, 32, 52, 67, and 81.
                    13           31.    Plaintiff is informed and believes that Defendant directly in violation
                    14     of 35 U.S.C. 271(a) or alternatively under the doctrine of equivalents infringes
                    15     dependent claims 4 and 55 of the ‘538 patent by providing automated stocking to
                    16     monitor and generate orders to cover shortages.7
                    17           32.    Plaintiff is informed and believes that Defendant directly in violation
                    18     of 35 U.S.C. 271(a) or alternatively under the doctrine of equivalents infringes
                    19     dependent claims 6, 7, 57, and 58 of the ‘538 patent by providing that the software
                    20     updates described above occur in real time.
                    21           33.    Plaintiff is informed and believes that Defendant directly in violation
                    22     of 35 U.S.C. 271(a) or alternatively under the doctrine of equivalents infringes
                    23     dependent claim 8 of the ‘538 patent by providing information on inventory is
                    24     collected and stored for multiple customers where inventory restocking parameters
                    25     are collected and stored for each one.8 9
                    26
                           7
                            http://uic.umn.edu/content/thermofisher-scientific-supply-center
                    27     8
                            https://www.thermofisher.com/us/en/home/products-and-services/supply-
                           center/supply-center-options.html
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                    -9-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1789 Page 10 of 56




                      1          34.    Plaintiff is informed and believes that Defendant directly or
                      2    alternatively under the doctrine of equivalents infringes dependent infringe claims
                      3    9, 10 and 46 of the ‘583 patent in violation of 35 U.S.C. § 271(a) by providing that
                      4    each said inventory item is detected through the use of an RFID tag that is read
                      5    with one or more RFID reader or other electronic device. Plaintiff is further
                      6    informed and believes that claim 11 of the ‘583 patent is directly infringed in
                      7    violation of 35 U.S.C. § 271(a) when the SCMS includes and uses an electronic
                      8    portal device to identify the movement of inventory items from and to storage.10
                      9          35.    Plaintiff is informed and believes that Defendant directly or
                    10     alternatively under the doctrine of equivalents infringes claim 12 of the ‘583 patent
                    11     in violation of 35 U.S.C. § 271(a) by providing software that permits the
                    12     registration, removal and modification of data related to individual users of the
                    13     SCMS.
                    14           36.    Plaintiff is informed and believes that Defendant directly or
                    15     alternatively under the doctrine of equivalents infringes claims 15, 16 and 17 of the
                    16     ‘583 patent in violation of 35 U.S.C. § 271(a) by providing for users of the SCMS
                    17     persons to be identified by means of an optical reader such as a barcode reading
                    18     device (claim 15), a wireless device such as an RFIC or NFC integrated card key
                    19     (claim 16), or via a biometric identification device (retinal or fingerprint as
                    20     disclosed in claim 17).
                    21           37.    Plaintiff is therefore informed and believes that the SCMS teaches a
                    22     method of inventory management that collects and stores data on databases located
                    23     in Defendant’s own facilities and also at client locations concerning product
                    24     information and cost as taught by independent claim 19 of the ‘583 patent. Such
                    25     method comprises the use of databases utilized by software that contains customer
                    26
                           9
                             http://uic.umn.edu/content/thermofisher-scientific-supply-center
                    27     10
                              https://www.coreinformatics.com/industries-supported-by-the-core-
                           lims/manufacturing-lims/
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -10-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1790 Page 11 of 56




                      1    inventory information that includes cost and source thereof. The SCMS also
                      2    maintains and evaluates inventory information for customers that includes cost
                      3    information from a plurality of product sources so as to automatically order
                      4    product for customers from sources that best meets the customer’s restocking
                      5    parameters. Once ordered, the SCMS tracks delivery of products to a customer and
                      6    updates inventory status as further taught by claim 19 of the ‘583 patent.
                      7           38.    Plaintiff is informed and believes that Defendant directly or
                      8    alternatively under the doctrine of equivalents infringes claims 11, 29, 30 and 31 of
                      9    the ‘583 patent in violation of 35 U.S.C. § 271(a) since in some cases, inventory is
                    10     tracked by a RFID tag (claim 29) that is read with a hand held or electronic portal
                    11     device (claim 30) to record the restocking or removal of inventory from stock. The
                    12     Plaintiff is further informed and believes that the SCMS also uses software located
                    13     at the customer’s location to automatically, through for example the use of
                    14     barcodes or RFID tags to identify products being added or removed from inventory
                    15     (claim 31).11 12 13 14
                    16            39.    Plaintiff is informed and believes that Defendant directly or
                    17     alternatively under the doctrine of equivalents infringes claims 15, 39, 49, 63, 78
                    18     and 88 of the ‘583 patent in violation of 35 U.S.C. § 271(a) by providing, at a
                    19     minimum, a scan badge functionality to identify a person with authorized access to
                    20     the SCMS Supply Center. 15
                    21            40.    Plaintiff is informed and believes that Defendant directly or
                    22
                           11
                              https://www.thermofisher.com/us/en/home/industrial/chromatography/ion-
                    23     chromatography-ic/ic-consumables/consumables-device-monitor.html
                           12
                    24        https://www.thermofisher.com/order/catalog/product/CHROMELEON7
                           13
                              https://www.thermofisher.com/order/catalog/product/INF-110000
                           14
                    25        https://www.thermofisher.com/content/dam/LifeTech/global/supply-center-
                           assets/pdfs/Express-QRG.pdf
                    26     15
                              https://www.thermofisher.com/content/dam/LifeTech/global/supply-center-
                           assets/pdfs/Express-QRG.pdf
                    27

                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -11-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1791 Page 12 of 56




                      1    alternatively under the doctrine of equivalents infringes claims 18, 31, 66, and 77
                      2    of the ‘583 patent in violation of 35 U.S.C. § 271(a) by providing, in the SCMS
                      3    Supply Center the features of a paperless lab by integrating the laboratory with the
                      4    enterprise to automate systems automate processes and reduce inefficiencies and
                      5    errors.16
                      6           41.   Plaintiff is informed and believes that, just a taught by independent
                      7    claim 32 of the ‘583 patent, the SCMS is a computer program that runs on the
                      8    Defendant’s servers manages a customer’s inventory by accessing database
                      9    information related to the products in a customer’s inventory, which includes
                    10     product cost provided by a supplier or manufacturer. It also includes customer
                    11     restocking parameters and evaluates inventory cost for a number of suppliers or
                    12     manufacturers in light of the customer’s restocking parameters. When certain
                    13     parameters are met, the SCMS automatically orders inventory to restock the
                    14     customer and the additions or deletions of inventory at a customer’s location is
                    15     tracked through the use of RFID tags with changes in inventory recorded and
                    16     balances updated.
                    17            42.   Plaintiff is informed and believes that Defendant directly or
                    18     alternatively under the doctrine of equivalents infringes claims 39 and 40 of the
                    19     ‘583 patent in violation of 35 U.S.C. § 271(a) since the SCMS determines changes
                    20     in inventory levels in databases that are only available to certain users with
                    21     permissions or predetermined roles as taught by claims 39 and 40 of the ‘583
                    22     patent. The Defendant’s SCMS also allows for access control to be maintained
                    23     through an assignment of a bar code (claim 39) or via a wireless scanning device
                    24     (claim 40) to identify authorized users as taught by claims 39 and 40 of the ‘583
                    25     patent.
                    26

                    27     16
                             https://assets.thermofisher.com/TFS-Assets/CMD/Product-Bulletins/tib-80004-
                           lims-integration-manager-software-tib80004-en.pdf
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -12-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1792 Page 13 of 56




                      1          43.    Plaintiff is informed and believes that Defendant directly or
                      2    alternatively under the doctrine of equivalents infringes claims 42 of the ‘583
                      3    patent in violation of 35 U.S.C. § 271(a) because the SCMS’s home system
                      4    communicates with client systems to restrict access or set permissions of individual
                      5    or groups as taught by claim 42 of the ‘583 patent. Also, the SCMS provides
                      6    program instructions for performing the aforementioned administrative functions.
                      7          44.    Plaintiff is informed and believes that Defendant directly or
                      8    alternatively under the doctrine of equivalents infringes claims 46 of the ‘583
                      9    patent in violation of 35 U.S.C. § 271(a) by further providing programing allowing
                    10     for RFID detection of each inventory item through the use of tags and readers.
                    11           45.    The SCMS software in the Defendant’s data center communicates
                    12     with client systems, so that individuals may be grouped and permissions for
                    13     restricted access set by group using a standard security model with group-based
                    14     permissions for login.
                    15           46.    Plaintiff is informed and believes that Defendant directly or
                    16     alternatively under the doctrine of equivalents infringe claim 56 of the ‘583 patent
                    17     in violation of 35 U.S.C. § 271(a) by providing clients the ability to order new
                    18     inventory items on demand through the SCMS administration portal. The SCMS
                    19     also directly or alternatively under the doctrine of equivalents infringes claim 60 of
                    20     the ‘583 patent since it allows for the registration and removal of users and the
                    21     ability to modify information concerning individual users through the
                    22     administration portal.
                    23           47.    Plaintiff is informed and believes that the SCMS practices a method
                    24     for inventory management, which includes the ability to collect and store data in
                    25     one or more databases. In particular, the SCMS includes a computer system with
                    26     software, and stores data in at least one SQL database. The SCMS also stores the
                    27     number of items at a customer location since a principal purpose of the SCMS is to
                    28     know how many items are at a customer’s location. Likewise, the SCMS also
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -13-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1793 Page 14 of 56




                      1    stores the number of items at a manufacturer, supplier, and distributor’s location
                      2    since a principal purpose of the SCMS is to know how many items are available at
                      3    a manufacturer, supplier, or distributor’s location for transfer to the customer’s
                      4    location.
                      5             48.   The SCMS also stores data on inventory cost for a plurality of
                      6    manufacturers, suppliers or distributors as well as client provided restocking
                      7    parameters. In particular, the SCMS stores this kind of information for items it has
                      8    under consignment.       For non-consignment items, this data may be stored in
                      9    Defendant’s Oracle’s ERP system. Based on a client’s restocking parameters the
                    10     SCMS evaluates restocking needs and places orders for products according to
                    11     them. After a restocking order is placed, the SCMS tracks the inventory item as
                    12     inventory items are added to, restocked or removed from inventories.
                    13              49.   The SCMS is able to and does access and update databases via a
                    14     Microsoft SQL interface and provides a client an admin portal through which end
                    15     user’s and administrators are able to access information regarding supplies and
                    16     orders, based on access which may be restricted.
                    17              50.   The SCMS software in the data center communicates allowing the
                    18     client’s system where customers, manufacturers, suppliers or distributors may be
                    19     grouped and where permissions or roles assigned thereto.
                    20              51.   Accordingly, Plaintiff is informed and believes that the SCMS directly
                    21     or alternatively under the doctrine of equivalents infringe claims 21, 69 and 86 of
                    22     the ‘583 patent when reordering of inventory occurs based upon the restocking
                    23     parameters set by a client and where ordering is completed automatically based
                    24     upon available inventory, customer, manufacturer, supplier and/or distributor
                    25     datea.17 The SCMS also directly or alternatively under the doctrine of equivalents
                    26     infringes claim 93 by enabling registration, removal or modification of privileges
                    27
                           17
                                http://uic.umn.edu/content/thermofisher-scientific-supply-center
                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                  -14-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1794 Page 15 of 56




                      1    for individual users and claim 94 of the ‘583 patent by enabling program
                      2    instructions for administrative functions.
                      3                                           COUNT TWO
                      4                INDIRECT INFRINGEMENT OF THE ’538 PATENT
                      5            (Infringement of U.S. Patent No. 6,996,538 in Violation of 35 U.S.C. §
                      6                                           271(b) & (c))
                      7          52.    Plaintiff re-alleges and incorporates by reference each of the
                      8    allegations set forth in paragraphs 1 through 47 above.
                      9          53.    Defendant indirectly infringes the ‘538 patent through the SCMS
                    10     Supply Center described        above       by inducing    third parties   (customers,
                    11     manufacturers, suppliers and/or distributors) to infringe the claims of the ‘538
                    12     patent through their use of SCMS Supply Center in violation of 35 U.S.C. 271(b).
                    13     Defendant induces infringement by providing third parties product literature,
                    14     materials and instructional videos that advertise and encourage them to use the
                    15     accused product(s) in a manner, Defendant knows infringes the patent. Defendant
                    16     also contributorily infringes the ‘583 patent by offering to sell and sell the SCMS
                    17     Supply Center top customers components thereof that do not have a non-infringing
                    18     use in violation of 35 U.S.C. § 271 (c).
                    19           54.    Defendant’s SCMS software provides a web-based interface for
                    20     product search, selection, and checkout of all inventory items. In addition, the
                    21     SCMS software and Supply Centers provide automated management of onsite
                    22     inventories, including reporting features for cost center accounting. SCMS
                    23     software is designed to support customer’s existing business rules and can integrate
                    24     with customers’ eProcurement platform for further simplification of the ordering
                    25     workflow. SCMS software allows users to search, filter and sort stocked product
                    26     lists and inventory levels; provides a streamlined checkout process including email
                    27     confirmation of orders; provides access to all Life Tech catalog products and
                    28     services; and allows users the ability to shop from multiple sources. SCMS
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                   -15-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1795 Page 16 of 56




                      1    software and Supply Centers also enable automated order replenishment and
                      2    shipment check-in for organized and timely shipments; provide flexible payment
                      3    options and customized cost-center assignments; and permit visibility of end-user
                      4    purchases using self-administered reporting tools. A Supply Center may be
                      5    branded with information associated with a respective Life Tech customer.
                      6          55.    Defendants (including without limitation the University Defendants),
                      7    by and through their agents, officers, directors, employees and servants, have been
                      8    and are currently directly infringing the ‘538 patent by making, using, offering to
                      9    sell, importing, exporting, and/or selling SCMS software and/or Supply Centers
                    10     that is covered by at least one claim of the ‘538 patent. A commercial for Life
                    11     Tech’s         Supply         Center           can        be        found          at
                    12     http://www.youtube.com/watch?v=TlJREIvYcEM
                    13           56.    Defendant contributorily infringes and also actively induces others to
                    14     infringe at least one claim of the ‘538 patent. By way of example, Defendant and
                    15     others (including its customers, manufacturers, suppliers and/or distributors)
                    16     jointly perform each and every step of dependent claim 68 of the ‘538 patent
                    17     through the use of the SCMS Supply Center. Through SCMS and a Supply Center,
                    18     Defendant collects and store customer inventory information, inventory and cost
                    19     information, and inventory restocking parameters as required by dependent claim
                    20     68. Through the SCMS, Defendant evaluates the customer inventory information
                    21     and inventory or cost information in light of the restocking parameters as recited in
                    22     dependent claim 68. Through the SCMS, Defendant or one of its customers, orders
                    23     (and Defendant facilitates the ordering of) inventory which best fulfills the
                    24     inventory restocking parameters as recited in dependent claim 68. Through the
                    25     SCMS Defendant and/or a customer can track inventory items as inventory items
                    26     are added, restocked, or removed as recited in dependent claim 68. Through the
                    27     SCMS Defendant and/or a customer updates the customer inventory information
                    28     based on the tracked inventory items as recited in dependent claim 68. Through
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -16-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1796 Page 17 of 56




                      1    the SCMS, Defendant and/or a customer has access to the inventory information as
                      2    recited in dependent claim 68. By providing the SCMS Defendant, thereby induces
                      3    the performance of the steps of independent claim 67 and dependent claim 68 and
                      4    those steps were actually performed.
                      5          57.      Defendant intentionally causes others to infringe the ‘583 patent (by
                      6    providing its infringing SCMS Supply Center for use by customers, manufacturers,
                      7    suppliers, and/or distributors) to further the sale of Defendant’s products, e.g.,
                      8    protein standards, reagents, and a wide variety of common lab supplies, to those
                      9    Defendants.
                    10           58.      Use of the SCMS Supply Center allows Defendant to stock and
                    11     automatically replenish its products at a third part site. It has no other non-
                    12     infringing use when used as designed. Defendant in designing and offering the
                    13     SCMS Supply Center to customers and others knows that others will infringe the
                    14     ‘538 patent.
                    15           59.      As a customer consumes products, Defendant replenishes inventory
                    16     thus ensuring that personnel at a customer’s site have uninterrupted and efficient
                    17     access to Defendant’s products. Defendant encourages customers to use the SCMS
                    18     Supply Center to more efficiently move and sell its products, thereby generating
                    19     revenue to Defendant.
                    20           60.      In the event that one of Defendant’s customer may use an e-commerce
                    21     solution provided by a third Party such as Oracle on top of the SCMS to facilitate
                    22     the reordering and replenishment of inventory, Defendant is liable for contributory
                    23     infringement by selling or providing its SCMS to that customer. For example, the
                    24     SCMS software is especially made or especially adapted for use in the practice of
                    25     dependent claim 68 of the ‘538 patent as it performs each and every step recited in
                    26     independent claim 67 and dependent claim 58. The SCMS is material to practicing
                    27     the method of dependent claim 68 because without customers Defendant would not
                    28     be able to track, monitor, and manage customer inventory, and thereby determine
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -17-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1797 Page 18 of 56




                      1    when inventory needs to be replenished and ordered through the third-party e-
                      2    commerce solution. Inventory tracking and management as provided by SCMS is a
                      3    critical component of a customer’s operation as it ensures that the customer has
                      4    uninterrupted and efficient access to essential Defendant’s products.
                      5          61.    Unisone is informed and believes that Defendant’s infringement is
                      6    willful because it has had knowledge of the ‘538 at least since the filing of the
                      7    original complaint in this action on June 3, 2013, yet has not desisted from making,
                      8    selling and offering for sale its SCMS Supply Center, nor has it altered or modified
                      9    its SCMS software in any way so as to avoid infringement. Unisone is informed
                    10     and believes and based thereon alleges that Defendant’s infringement will continue
                    11     unless enjoined by this Court.
                    12           62.    Unisone is informed and believes and based thereon alleges that
                    13     Defendant has derived and received, and will continue to derive and receive, gains,
                    14     profits and advantages from the alleged acts of infringement in an amount not
                    15     presently known to Unisone. By reason of the aforesaid infringing acts, Unisone
                    16     has been damaged and is entitled to monetary relief in an amount to be determined
                    17     at trial but in excess of the jurisdictional requirement of this Court. Because of the
                    18     aforesaid infringing acts, Unisone has suffered and continues to suffer great and
                    19     irreparable injury for which there is no adequate remedy at law.
                    20                                  PRAYER FOR RELIEF
                    21           WHEREFORE, Plaintiff prays for relief and judgment as follows:
                    22           1.     That Defendants be declared to have infringed the Patents-in-Suit;
                    23           2.     That Defendants, Defendants’ officers, agents, servants, employees,
                    24     and attorneys, and those persons in active concert or participation with them, be
                    25     preliminarily and permanently enjoined from infringement of the Patents-in-Suit,
                    26     including but not limited to any making, using, offering for sale, selling, or
                    27     importing of unlicensed infringing products within and without the United States;
                    28           3.     Compensation for all damages caused by Defendants’ infringement of
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                 -18-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1798 Page 19 of 56




                      1    the Patents-in-Suit to be determined at trial;
                      2          4.     A finding that this case is exceptional and an award of reasonable
                      3    attorneys’ fees pursuant to 35 U.S.C. § 285;
                      4          5.     Granting Plaintiff pre-and post-judgment interest on its damages,
                      5    together with all costs and expenses; and,
                      6          6.     Awarding such other relief as this Court may deem just and proper.
                      7                                         GREENSPOON MARDER LLP
                      8    Dated: September 12, 2019            By: /s/Anton Handal
                      9                                             Anton N. Handal
                                                                    Gabriel G. Hedrick
                    10                                              Todd Langford
                                                                    Attorneys for Plaintiff
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                  -19-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1799 Page 20 of 56



                                                      DEMAND FOR JURY TRIAL
                      1

                      2          Plaintiff hereby demands a trial by jury on all claims.
                      3                                       GREENSPOON MARDER LLP
                      4    Dated: September 12, 2019          By: /s/Anton Handal
                      5                                           Anton N. Handal
                                                                  Gabriel G. Hedrick
                      6                                           Todd Langford
                                                                  Attorneys for Plaintiff
                      7

                      8

                      9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -20-
       FAX: 619.696.0323
             Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1800 Page 21 of 56




                      1                            CERTIFICATE OF SERVICE
                      2          The undersigned hereby certifies that a true and correct copy of the
                      3    foregoing document has been served on this date to all counsel of record, if any to
                      4    date, who are deemed to have consented to electronic service via the Court’s
                      5    CM/ECF system per CivLR 5.1(h). Any other counsel of record will be served by
                      6    electronic mail, facsimile and/or overnight delivery upon their appearance in this
                      7    matter.
                      8          I declare under penalty of perjury of the laws of the United States that the
                      9    foregoing is true and correct. Executed this 12th day of September 2019 at San
                    10     Diego, California.
                    11

                    12                                        GREENSPOON MARDER LLP

                    13     Dated: September 12, 2019          By: /s/Anton Handal
                                                                  Anton N. Handal
                    14                                            Gabriel G. Hedrick
                                                                  Todd Langford
                    15                                            Attorneys for Plaintiff
                    16

                    17

                    18
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
GREENSPOON MARDER LLP
      401 WEST A STREET
              SUITE 1150
     SAN DIEGO, CA 92101
       TEL: 619.544.6400
                           SECOND AMENDED COMPLAINT                -21-
       FAX: 619.696.0323
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1801 Page 22 of 56




                        EXHIBIT A
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1802 Page 23 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1803 Page 24 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1804 Page 25 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1805 Page 26 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1806 Page 27 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1807 Page 28 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1808 Page 29 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1809 Page 30 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1810 Page 31 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1811 Page 32 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1812 Page 33 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1813 Page 34 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1814 Page 35 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1815 Page 36 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1816 Page 37 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1817 Page 38 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1818 Page 39 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1819 Page 40 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1820 Page 41 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1821 Page 42 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1822 Page 43 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1823 Page 44 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1824 Page 45 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1825 Page 46 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1826 Page 47 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1827 Page 48 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1828 Page 49 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1829 Page 50 of 56
Case 3:13-cv-01278-GPC-LL Document 125-2 Filed
                                          Filed09/12/19
                                                07/12/19 PageID.1830
                                                          PageID.1554 Page
                                                                       Page51
                                                                            52of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1831 Page 52 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1832 Page 53 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1833 Page 54 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1834 Page 55 of 56
Case 3:13-cv-01278-GPC-LL Document 125 Filed 09/12/19 PageID.1835 Page 56 of 56
